Citation Nr: 1143963	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967, and from March 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2006 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2011, the Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for a bilateral knee disability and peripheral neuropathy of the lower extremities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran manifested hypertension to a compensable degree within his first post-service year.  


CONCLUSION OF LAW

Hypertension is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board notes that the duty to notify and assist has been met to the extent necessary to grant the claim for service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including hypertension, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record demonstrates that the Veteran's hypertension manifested to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

During service in July 2004 a blood pressure reading of 153/88 was noted.  Following service, in October 2004, readings of 186/110, 202/118, and 190/100 were noted.  The Veteran was prescribed Clonodine.  The record also contains readings of 160/98 in October 2004; and 130/88 in November 2004. 

In January 2005, readings of 161/109, 150/110, and 146/90 were noted.  A VA examination in June 2005 included a diagnosis of essential hypertension.  The examiner stated that he was unable to find any inservice blood pressure readings in the record, and that it would be speculative to attempt to determine whether the Veteran's hypertension developed while on active duty.

Post-service medical records show that within one year of separation, the Veteran was diagnosed as having hypertension and was prescribed medication.  The Board finds that the Veteran's hypertension manifest to a compensable degree within a year of service separation.  

Blood pressure readings of 186/110, 202/118, 160/98, and 190/100 were noted in October 2004, and a reading of 161/109 was noted in January 2005.  While it may be argued that these systolic readings are not evidence that systolic pressure is "predominantly" 160 or more, VA treatment records within one year after separation from service show that the Veteran was diagnosed with hypertension and prescribed medication.  For these reasons, the Board finds that presumptive service connection is warranted for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran contends that he has a bilateral knee disability that began during his second period of active duty.  A July 2004 service treatment record noted that he complained of bilateral knee pain.  Examination was normal and bilateral knee strain was assessed.  Following service in January 2005 the Veteran reported knee stiffness.  X-rays of the Veteran's knees in June 2005 were interpreted as normal.  On VA examination, the Veteran complained of bilateral knee pain; the examiner found the knees normal on examination.  A January 2011 VA examination noted that the Veteran complained of bilateral knee pain.  The examiner diagnosed degenerative joint disease of bilateral knees, consistent with natural aging.  

Given that the Veteran was treated for bilateral knee complaints in service and he currently has a diagnosed bilateral knee disability, an examination is necessary in this case in order to determine the nature and etiology of the Veteran's claimed bilateral knee disability.  38 C.F.R. § 3.159(c)(4).  

The Veteran also contends that he has peripheral neuropathy of the lower extremities that he believes should be service connected.  The record includes a diagnosis of peripheral neuropathy of the lower extremities.  See June 2007 EMG/NCS report.  The Board notes that in a February 2011 rating decision, the RO granted service connection for "pattern of fibromyalgia, claimed as muscle pain (legs, hips, knees, back), joint pain (hips) and neurological problems, peripheral neuropathy of bilateral lower extremities" and assigned a 20 percent disability evaluation.  The rating decision explicitly noted that "service connection for peripheral neuropathy on a direct basis is on appeal and will not be covered in this rating."  

The record raises the question of whether the Veteran's peripheral neuropathy may be secondary to his now service connected fibromyalgia.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An examination with an opinion that will address whether the Veteran's current peripheral neuropathy of the lower extremities is related to his now service-connected fibromyalgia is necessary.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records of the Veteran dated since September 2009 from the VAMCs in Pensacola, Florida, and Biloxi, Mississippi.  All records obtained should be associated with the claims folder.


2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the bilateral knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed disability of the knees had its onset during active service or is related to any in-service disease or injury.  

A detailed rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his peripheral neuropathy of the lower extremities and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected fibromyalgia.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current peripheral neuropathy of the lower extremities is caused by or the result of his current service-connected fibromyalgia?

(b)  Is it at least as likely as not that the Veteran's service-connected fibromyalgia has aggravated the Veteran's peripheral neuropathy of the lower extremities?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the peripheral neuropathy (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to a claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


